Downer, J.
The judgment of the justice of the peace enjoined by the circuit court was void. The justice adjourned the cause one week, without specifying the hour of the day, or tho> place to which it was adjourned. He thereby lost jurisdiction of the cause. Roberts v. Warren, 3 Wis., 736; Brown v. Kellogg, 17 Wis., 475.
There was a plain, adequate remedy by common law certi-orari to reverse this void judgment.
By the Court.- — -The judgment of the circuit court is reversed, and the cause remanded with directions to dismiss the complaint.
A motion for a rehearing was denied.